10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 1 of 21 Page |D #:1

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

June 2018 Grand Jury

UNITED sTATES OF AMERICA, CR ijlg: § § § § § § :DS{:

HHMH@ ;§Q;§IM§§I
v. [18 U.S.C. § 371: Conspiracy;
15 U.S.C. § 2068(a)(4), 2070:
SIMON CHU and Knowing and Willful Failure to
CHARLEY LOH, Report Information Regarding
Consumer Product Safety Defects,
Defendants. Hazards, and Risks; 18 U.S.C.

§ 1343: Wire Fraud; 18 U.S.C. § 2:
Aiding and Abetting, and Causing

An Act To Be Done; 15 U.S.C.

§ 2070(€)(1), 18 U.S.C.

§ 981(&)(1)(€), 21 U.S.C. § 853,

and 28 U.S.C. § 2461(€): Criminal
Forfeiture]

 

 

 

 

The Grand Jury charges:

INTRODUCTORY ALLEGATIONS
At all times relevant to this Indictment:
A. THE DEFENDANTS, THEIR COMPANIES, AND THEIR DEHUMIDIFIERS
l. From in Or about July 2012 to in cr about April 2013,
defendant SIMON CHU (“CHU”) Was the Chief Administrative Officer and

part OWner cf Unindicted CO~COnSpiratOr COMPANY A and Unindicted CO~

Conspirator COMPANY B.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Ca`Se 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 2 of 21 Page |D #:2

2. From in or about July 2012 to in or about April 2013,
defendant CHARLEY LOH (“LOH”) was the Chief Executive Officer and
part owner of Unindicted Co-Conspirator COMPANY A and Unindicted Co-
Conspirator COMPANY B.

3. From in or about July 2012 to in or about April 2013,
Unindicted Co-Conspirator INDIVIDUAL #1 was a part owner and
Secretary of Unindicted Co~Conspirator COMPANY A and the Chief
Financial Officer and part owner of Unindicted Co-Conspirator COMPANY
B.

4. Unindicted Co-Conspirator COMPANY A and Unindicted Co~
Conspirator COMPANY B were corporations organized under the laws of
California, were located in City of Industry, California, within the
Central District of California, and were in the business of
importing, distributing, and selling dehumidifiers to retailers for
consumer purchase and use in and around households and residences
throughout the United States. Defendants CHU and LOH and Unindicted
Co-Conspirator INDIVIDUAL #1 effectively controlled Unindicted Co-
Conspirator COMPANY A and Unindicted Co-Conspirator COMPANY B.

5. Unindicted Co-Conspirator COMPANY A was partially owned by
a Chinese company, Unindicted Co-Conspirator COMPANY C, and was an
indirect subsidiary of another, larger Chinese company, Unindicted
Co~Conspirator COMPANY D. Unindicted Co-Conspirator COMPANY A and
Unindicted Co-Conspirator COMPANY B imported, distributed, and sold
dehumidifiers made in China by Unindicted Co-Conspirator COMPANY D
(the “Chinese dehumidifiers”).

6. The Chinese dehumidifiers ultimately were sold to consumers

across the United States. Each Chinese dehumidifier had a

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 3 of 21 Page |D #:3

certification on it that it met UL (formerly the Underwriter's
Laboratory) safety standards for dehumidifiers.
B. CONSUMER PRODUCT SAFETY ACT

7. The United States Consumer Product Safety Commission (the
“CPSC”) was an independent federal agency created to protect the
public against unreasonable risks of injury from consumer products.
The CPSC enforces the Consumer Product Safety Act (“CPSA”).

8. Under the CPSA, every manufacturer, importer, or
distributor of a consumer product that was distributed in commerce
was obligated immediately to furnish certain information to the CPSC.
15 U.S.C. § 2064(b). This duty to furnish information also applied
to the individual directors, officers, and agents of those companies.
15 U.S.C. §§ 2064(b), 2068(a)(4), 2070(b).

9. First, a manufacturer, importer, or distributor of a
consumer product distributed in commerce “who obtains information
which reasonably supports the conclusion that such product
contains a defect which could create a substantial product hazard”
was required to immediately inform the CPSC unless such manufacturer,
importer, or distributor “has actual knowledge that the Commission
has been adequately informed of such defect . . . .” 15 U.S.C.

§ 2064(b)(3). The CPSA defined “substantial product hazard” as a
product defect that “creates a substantial risk of injury to the
public.” 15 U.S.C. § 2064(a)(2).

10. Second, a manufacturer, importer, or distributor of a
consumer product distributed in commerce “who obtains information
which reasonably supports the conclusion that such product
creates an unreasonable risk of serious injury or death” was required
to immediately inform the CPSC unless such manufacturer, importer, or

3

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 4 of 21 Page |D #:4

distributor “has actual knowledge that the Commission has been
adequately informed of . . . such risk.” 15 U.S.C. § 2064(b)(4).

11. One purpose of the reporting requirement was to protect the
public against unreasonable risks of injury from consumer products.
Companies were required to report “immediately” to enable the CPSC to
take action to address the hazard or risk by, for example,
implementing a product recall. Under the CPSC's regulations,
“immediately” meant “within 24 hours” after a company had obtained
the requisite information regarding a defect or unreasonable risk.

16 C.F.R. § 1115.14(€).

12. Failing to furnish information required by 15 U.S.C.

§ 2064(b) was a prohibited act under the CPSA. 15 U.S.C.
§ 2068(&)(4).

13. A knowing and willful violation of 15 U.S.C. § 2068 was a

criminal offense. 15 U.S.C. §§ 2070(a), (b).

C. DEHUMIDIFIER FIRES

 

14. On or about July 26, 2012, defendants CHU and LOH saw a
video received from a consumer showing a burning Chinese dehumidifier
like the Chinese dehumidifiers imported, distributed, and sold by

Unindicted Co-Conspirator COMPANY A and Unindicted Co~Conspirator

COMPANY B.

15. From on or about July 26, 2012, to on or about April 30,
2013, defendants CHU and LOH continued to receive reports of the

Chinese dehumidifiers catching on fire.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 5 of 21 Page |D #:5

D. THE DEFENDANTS AND THEIR CO-CONSPIRATORS LEARN THEIR

DEHUMIDIFIERS ARE DEFECTIVE, DANGEROUS, AND COULD CATCH FIRE

16. In or about August 2012, defendant CHU tested the plastic
used in the Chinese dehumidifiers to see if it would burn. Defendant
CHU was able to burn the plastic that he tested.

17. On or about September 4, 2012, defendant LOH emailed a
manager of Unindicted Co-Conspirator COMPANY C (the “Manager”) and
told him that they tested the Chinese dehumidifiers, that the
dehumidifiers caught fire, and that the material used in the
dehumidifiers apparently did not meet the UL safety standards for the
dehumidifiers.

18. On or about September 19, 2012, the Manager and an engineer
from Unindicted Co-Conspirator COMPANY D (the “Engineer”) met with
defendants CHU and LOH and Unindicted Co-Conspirator INDIVIDUAL #1 to
discuss the continuing reported fires related to the Chinese
dehumidifiers. The Manager told defendants CHU and LOH and
Unindicted Co-Conspirator INDIVIDUAL #1 that the Chinese
dehumidifiers could overheat and catch fire and that the plastic used
in the Chinese dehumidifiers did not meet the required UL safety
standard for fire resistance. The Manager told defendants CHU and
LOH and Unindicted Co~Conspirator INDIVIDUAL #1 that Unindicted Co-
Conspirator COMPANY D could not make improved Chinese dehumidifiers
before the end of 2012 or early 2013. The Manager recommended that
defendants CHU and LOH and Unindicted Co-Conspirator INDIVIDUAL #1
delay any recall of the defective Chinese dehumidifiers for six to
nine months to avoid losing dehumidifier sales in 2012 and 2013 and
to reduce the costs and effect of the recall on Unindicted Co-
Conspirator COMPANY A and Unindicted Co~Conspirator COMPANY D.

5

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 6 of 21 Page |D #:6

19. On or about September 21, 2012, defendant LOH emailed the
highest ranking person at Unindicted Co-Conspirator COMPANY D, the
chairperson of the board who also served as the President and Chief
Executive Officer of Unindicted Co~Conspirator COMPANY D. Defendant
LOH also sent this email to the Senior Vice President and Chief
Engineer of Unindicted Co-Conspirator COMPANY D. In this email,
defendant LOH stated that he thought the Chinese dehumidifiers would
continue to catch fire and that he would report the dehumidifiers to
the “competent authorities.”

20. On or about September 28, 2012, defendant LOH sent another
email to the highest ranking person at Unindicted Co-Conspirator
COMPANY D stating that he had received fire complaints about the
Chinese dehumidifiers. Defendant LOH also stated that he had found
that the Chinese dehumidifiers were defective and would catch fire,
and that the plastic used in the dehumidifiers did not meet the
required UL safety standard for fire resistance. Defendant LOH
further stated that Unindicted Co~Conspirator COMPANY A had sold
millions of Chinese dehumidifiers that did not meet the required
standard and warned that consumers using the Chinese dehumidifiers
should be told that continued use of the dehumidifiers might cause
“personal, life and property damages.” Defendant LOH stated that he
and the management of Unindicted Co-Conspirator COMPANY D should
report to the CPSC about the Chinese dehumidifiers, and that, if the
management of Unindicted Co~Conspirator COMPANY D did not agree to
do so, he would report to the CPSC himself. Defendant LOH concluded

his email by stating this issue was “super urgent and important.”

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 7 of 21 Page |D #:7

E. THE DEFENDANTS AND THEIR CO-CONSPIRATORS KEEP SELLING THEIR
DANGEROUS DEHUMIDIFIERS WITHOUT DISCLOSING THEIR DEFECTS AND
HAZARDS
21. After the September 19, 2012 meeting with the Manager and

the Engineer, and after defendant LOH's September 21 and 28, 2012

emails, defendants CHU and LOH did not report the Chinese

dehumidifiers to the CPSC and did not recall them because they did

not want to pay the costs of a recall of the Chinese dehumidifiers.

22. From on or about September 19, 2012, to on or about April
24, 2013, defendants CHU and LOH and their Unindicted Co-Conspirators
continued to sell the defective Chinese dehumidifiers to retail
companies in the United States through Unindicted Co~Conspirator
COMPANY A without telling the retail companies that the Chinese
dehumidifiers were defective and hazardous, did not meet UL safety
standards, and could overheat, catch fire, and burn.

23. From on or about September 19, 2012, to on or about
February 5, 2013, defendants CHU and LOH and their Unindicted Co-
Conspirators also continued to sell the defective Chinese
dehumidifiers to retail companies in the United States through
Unindicted Co-Conspirator COMPANY B without telling the retail
companies that the Chinese dehumidifiers were defective and
hazardous, did not meet UL safety standards, and could overheat,

catch fire, and burn.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 8 of 21 Page |D #:8

F. THE DEFENDANTS AND THEIR CO~CONSPIRATORS FINALLY REPORT THE
DEHUMIDIFIERS TO THE CPSC WITHOUT DISCLOSING THEIR DEFECTS AND
HAZARDS
24, Defendants CHU and LOH and their Unindicted Co~Conspirators

did not furnish information to the CPSC about the Chinese

dehumidifiers until on or about March 14, 2013.

25. On or about March 14, 2013, Unindicted Co-Conspirator
COMPANY A, Unindicted Co-Conspirator COMPANY B, and Unindicted Co~
Conspirator COMPANY D sent an email to the CPSC about the Chinese
dehumidifiers. This email to the CPSC did not mention the defects
and hazards of the Chinese dehumidifiers that defendants CHU and LOH
knew about since their September 19, 2012 meeting with the Manager
and the Engineer.

26, On or about April 30, 2013, Unindicted Co~Conspirator
INDIVIDUAL #1, Unindicted Co-Conspirator COMPANY A, Unindicted Co-
Conspirator COMPANY B, and Unindicted Co~Conspirator COMPANY D made a
report to the CPSC. This report stated that the companies had not
concluded that the Chinese dehumidifiers were defective or that a
recall of the dehumidifiers was needed. This report further stated
that the Chinese dehumidifiers were “safe for use as intended.”

27. On or about September 12, 2013, Unindicted Co~Conspirator
COMPANY D and the CPSC announced a recall of approximately 2.2
million of the Chinese dehumidifiers in the United States, including
Chinese dehumidifiers sold by Unindicted Co~Conspirator COMPANY A and

Unindicted Co~Conspirator COMPANY B between September 19, 2012, and

April 24, 2013.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 9 of 21 Page |D #:9

COUNT ONE
[18 U.s.c. § 371]

28. The Grand Jury hereby re-alleges and incorporates by
reference paragraphs 1 through 27 of this Indictment as though fully
set forth herein.

A. OBJECTS OF THE CONSPIRACY

29. Beginning on or about September 19, 2012, and continuing to
in or about June 2013, in Los Angeles County, within the Central
District of California, and elsewhere, defendants SIMON CHU and
CHARLEY LOH, together with their Unindicted Co-Conspirators and
others known and unknown to the Grand Jury, knowingly conspired and
agreed with each other to:

a. knowingly and willfully fail to immediately report to
the United States Consumer Product Safety Commission upon receiving
information that reasonably supported the conclusion that the Chinese
dehumidifiers contained a defect that could create a substantial
product hazard, and created an unreasonable risk of serious injury
and death, as required by litle 15, United States Code, Section
2064(b)(3) and (4), and in violation of Title 15, United States Code,
Sections 2068(a)(4) and 2070;

b. knowingly and intentionally devise and intend to
devise, with intent to defraud, a scheme and artifice to defraud, and
to obtain money and property by means of materially false and
fraudulent pretenses, representations, and promises, well knowing
that the pretenses, representations, and statements were materially
false and fraudulent when made, and by concealing material facts, and
transmit and cause to be transmitted certain wire communications in
interstate and foreign commerce, for the purpose of executing the

9

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 10 of 21 Page |D #:10

scheme, in violation of Title 18, United States Code, Section 1343;
and

c. knowingly and willfully defraud the United States by
using deceitful and dishonest means to frustrate and obstruct the
lawful functions and efforts of the United States Consumer Product
Safety Commission to enforce the Consumer Product Safety Act and
regulations for the purpose of protecting the public against

unreasonable risks of injury from consumer products.

 

B. MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE
ACCOMPLISHED
30. The objects of the conspiracy were to be accomplished, in

substance, as follows:

a. After identifying defects and hazards in the Chinese
dehumidifiers, defendants CHU and LOH and their Unindicted Co~
Conspirators would hide and cause others to hide the defects and
hazards in the Chinese dehumidifiers from: (l) the retail companies
that bought the dehumidifiers; (2) the consumers who bought the
dehumidifiers; (3) the insurance companies that paid for damage
caused by the fires resulting from the Chinese dehumidifiers; and (4)
the CPSC.

b. After identifying defects and hazards in the Chinese
dehumidifiers, defendants CHU and LOH and their Unindicted Co-
Conspirators would sell the dehumidifiers with false certifications
that they met UL safety standards when defendants CHU and LOH, and
their Unindicted Co-Conspirators and others known and unknown to the
Grand Jury, knew that the dehumidifiers did not meet those standards,

c. After identifying defects and hazards in the Chinese
dehumidifiers, defendants CHU and LOH and their Unindicted Co-

10

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 11 of 21 Page |D #:11

Conspirators would fail to disclose the defects and hazards to the
CPSC and would state and cause others to state falsely that the

Chinese dehumidifiers were not defective and hazardous in reports to

the CPSC.
C. OVERT ACTS
31. On or about the following dates, in furtherance of the

conspiracy and to accomplish its objects, defendants CHU and LOH, and
their Unindicted Co-Conspirators and others known and unknown to the
Grand Jury, committed various overt acts within the Central District
of California and elsewhere, including, but not limited to, the
following:

Overt Act No. 1: On or about September 19, 2012, the Manager
told defendants CHU and LOH and Unindicted Co-Conspirator
INDIVIDUAL #1 that the Chinese dehumidifiers were defective and
dangerous, and defendants CHU and LOH and their Unindicted Co-
Conspirators failed to report this information to the CPSC, the
retailers who bought the Chinese dehumidifiers, and Unindicted Co-
Conspirator COMPANY A's and Unindicted Co-Conspirator COMPANY B’s
insurance company,

Overt Act No. 2: ln or around October 2012, defendants CHU and
LOH and Unindicted Co-Conspirator INDIVIDUAL #1 sold defective and
dangerous Chinese dehumidifiers to a retailer through Unindicted Co-
Conspirator COMPANY A.

Overt Act No. 3: In or around October 2012, defendants CHU and
LOH and Unindicted Co~Conspirator INDIVIDUAL #l sold defective and

dangerous Chinese dehumidifiers to a retailer through Unindicted Co-

Conspirator COMPANY B.

11

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 12 of 21 Page |D #:12

Overt Act No. 4: In or around November 2012, defendants CHU and
LOH and Unindicted Co-Conspirator INDIVIDUAL #1 sold defective and
dangerous Chinese dehumidifiers to a retailer through Unindicted Co~

Conspirator COMPANY A.

Overt Act No. 5: In or around November 2012, defendants CHU and
LOH and Unindicted Co~Conspirator INDIVIDUAL #1 sold defective and
dangerous Chinese dehumidifiers to a retailer through Unindicted Co~

Conspirator COMPANY B.

Overt Act No. 6: In or around December 2012, defendants CHU and
LOH and Unindicted Co~Conspirator INDIVIDUAL #1 sold defective and
dangerous Chinese dehumidifiers to a retailer through Unindicted Co~
Conspirator COMPANY A.

Overt Act No. 7: In or around December 2012, defendants CHU and
LOH and Unindicted Co-Conspirator INDIVIDUAL #1 sold defective and
dangerous Chinese dehumidifiers to a retailer through Unindicted Co~
Conspirator COMPANY B.

Overt Act No. 8: In or around January 2013, defendants CHU and
LOH and Unindicted Co-Conspirator INDIVIDUAL #1 sold defective and
dangerous Chinese dehumidifiers to a retailer through Unindicted Co-
Conspirator COMPANY A.

Overt Act No. 9: In or around January 2013, defendants CHU and
LOH and Unindicted Co-Conspirator INDIVIDUAL #1 sold defective and
dangerous Chinese dehumidifiers to a retailer through Unindicted Co-
Conspirator COMPANY B.

Overt Act No. 10: ln or around February 2013, defendants CHU
and LOH and Unindicted Co~Conspirator INDIVIDUAL #l sold defective
and dangerous Chinese dehumidifiers to a retailer through Unindicted

Co-Conspirator COMPANY A.

12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 13 of 21 Page |D #:13

Overt Act No. 11: In or around February 2013, defendants CHU
and LOH and Unindicted Co-Conspirator INDIVIDUAL #1 sold defective
and dangerous Chinese dehumidifiers to a retailer through Unindicted
Co-Conspirator COMPANY B.

Overt Act No. 12: On or about February 20, 2013, defendants CHU
and LOH and Unindicted Co-Conspirator INDIVIDUAL #1 sent and caused
to be sent an email seeking materials for Unindicted Co-Conspirator
COMPANY A's and Unindicted Co-Conspirator COMPANY B’s insurance
company that would falsely portray the Chinese dehumidifiers as safe
and not defective.

Overt Act No. 13: In or around March 2013, defendants CHU and
LOH and Unindicted Co-Conspirator INDIVIDUAL #1 sold defective and
dangerous Chinese dehumidifiers to a retailer through Unindicted Co-
Conspirator COMPANY A.

Overt Act No. 14: On or about March 14, 2013, defendants CHU
and LOH and their Unindicted Co-Conspirators sent and caused to be
sent an email to the CPSC that did not disclose the defects in the
Chinese dehumidifiers and that the Chinese dehumidifiers were
dangerous to consumers.

Overt Act No. 15: In or around April 2013, defendants CHU and
LOH and Unindicted Co~Conspirator INDIVIDUAL #1 sold defective and
dangerous Chinese dehumidifiers to a retailer through Unindicted Co-
Conspirator COMPANY A.

Overt Act No. 16: On or about April 30, 2013, defendants CHU
and LOH and their Unindicted Co-Conspirators sent and caused to be
sent a report to the CPSC that falsely portrayed the Chinese

dehumidifiers as safe and not defective.

13

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 14 of 21 Page |D #:14

COUNT TWO

[15 U.S.C. §§ 2068(a)(4), 2070; 18 U.S.C. § 2]

32. The Grand Jury hereby re-alleges and incorporates by
reference paragraphs l through 27 of this Indictment as though fully
set forth herein.

33. From on or about September 19, 2012, through at least on or
about March 14, 2013, in Los Angeles County, within the Central
District of California, and elsewhere, defendants SIMON CHU and
CHARLEY LOH, each aiding and abetting the other, knowingly and
willfully failed, and willfully caused others to fail, to immediately
report to the United States Consumer Product Safety Commission upon
receiving information that reasonably supported the conclusion that
the Chinese dehumidifiers contained a defect that could create a
substantial product hazard, and created an unreasonable risk of
serious injury and death, as required by Title 15, United States

Code, Section 2064(b)(3) and (4).

14

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 15 of 21 Page |D #:15

COUNT THREE
[18 U.s.c. §§ 1343, 2(a)]
34. The Grand Jury hereby re-alleges and incorporates by
reference paragraphs 1 through 27 of this Indictment as though fully
set forth herein.

A. THE SCHEME TO DEFRAUD

 

35. From on or about September 19, 2012, through at least on or
about April 30, 2013, in Los Angeles County, within the Central
District of California, and elsewhere, defendants SIMON CHU (“CHU”)
and CHARLEY LOH (“LOH”), together with their Unindicted Co-
Conspirators and others known and unknown to the Grand Jury,
knowingly and with intent to defraud, devised, participated in, and
executed a scheme and artifice to defraud as to material matters, and
to obtain money and property by means of materially false and
fraudulent pretenses, representations, promises, and the concealment
of material facts.

36. Defendants CHU and LOH, together with their Unindicted Co~
Conspirators and others known and unknown to the Grand Jury, carried
out the fraudulent scheme in the following manner:

a. Defendants CHU and LOH, together with their Unindicted
Co-Conspirators and others known and unknown to the Grand Jury, would
make money by selling defective and hazardous dehumidifiers that
retail companies would not have purchased for re-sale to consumers if
the companies had known the dehumidifiers were defective and
hazardous.

b. Defendants CHU and LOH, together with their Unindicted
Co~Conspirators and others known and unknown to the Grand Jury, would
hide and cause others to hide the defects and hazards in the Chinese

15

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 16 of 21 Page |D #:16

dehumidifiers from: (1) the retail companies that bought the
dehumidifiers; (2) the consumers who bought the dehumidifiers;

(3) the insurance companies that paid for damage caused by the fires
resulting from the Chinese dehumidifiers; and (4) the CPSC.

c. Defendants CHU and LOH, together with Unindicted Co~
Conspirator COMPANY A and Unindicted Co-Conspirator COMPANY B, would
falsely represent to the retail companies who purchased the Chinese
dehumidifiers that the dehumidifiers met UL safety standards.

d. Defendants CHU and LOH, together with their Unindicted
Co~Conspirators and others known and unknown to the Grand Jury, would
avoid, reduce, and delay the costs of recalling the sold
dehumidifiers by falsely and fraudulently representing them as
meeting UL safety standards and being safe for use by consumers.

B. EXECUTION OF THE SCHEME TO DEFRAUD

37. To carry out the fraudulent scheme, defendants CHU and LOH,
together with their Unindicted Co~Conspirators and others known and
unknown to the Grand Jury, engaged in and caused others to engage in
the following fraudulent and deceptive acts, practices, and devices,
among others:

a. On or about September 19, 2012, the Manager told
defendants CHU and LOH and Unindicted Co-Conspirator INDIVIDUAL #1
that the Chinese dehumidifiers were defective and dangerous, and
defendants CHU and LOH and their Unindicted Co~Conspirators failed to
report this information to the CPSC, the retailers who bought the
Chinese dehumidifiers, and Unindicted Co-Conspirator COMPANY A’s and
Unindicted Co-Conspirator COMPANY B's insurance company,

b. ln or around October 2012, defendants CHU and LOH and
Unindicted Co-Conspirator INDIVIDUAL #1 sold the defective and

16

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 17 of 21 Page |D #:17

dangerous Chinese dehumidifiers to a retailer through Unindicted Co-

Conspirator COMPANY A.

c. In or around October 2012, defendants CHU and LOH and
Unindicted Co-Conspirator INDIVIDUAL #1 sold defective and dangerous

Chinese dehumidifiers to a retailer through Unindicted Co-Conspirator

COMPANY B.

d. In or around November 2012, defendants CHU and LOH and
Unindicted Co-Conspirator INDIVIDUAL #l sold defective and dangerous
Chinese dehumidifiers to a retailer through Unindicted Co-Conspirator
COMPANY A.

e. ln or around November 2012, defendants CHU and LOH and
Unindicted Co~Conspirator INDIVIDUAL #l sold defective and dangerous

Chinese dehumidifiers to a retailer through Unindicted Co-Conspirator

COMPANY B.

f. In or around December 2012, defendants CHU and LOH and
Unindicted Co-Conspirator INDIVIDUAL #1 sold defective and dangerous
Chinese dehumidifiers to a retailer through Unindicted Co~Conspirator

COMPANY A.

7g. ln or around December 2012, defendants CHU and LOH and
Unindicted Co-Conspirator INDIVIDUAL #l sold defective and dangerous

Chinese dehumidifiers to a retailer through Unindicted Co~Conspirator

COMPANY B.

h. In or around January 2013, defendants CHU and LOH and
Unindicted Co-Conspirator INDIVIDUAL #1 sold defective and dangerous

Chinese dehumidifiers to a retailer through Unindicted Co-Conspirator

COMPANY A.
i. In or around January 2013, defendants CHU and LOH and
Unindicted Co-Conspirator INDIVIDUAL #1 sold defective and dangerous

17

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 18 of 21 Page |D #:18

Chinese dehumidifiers to a retailer through Unindicted Co-Conspirator

COMPANY B.

j. In or around February 2013, defendants CHU and LOH and
Unindicted Co-Conspirator INDIVIDUAL #1 sold defective and dangerous
Chinese dehumidifiers to a retailer through Unindicted Co-Conspirator

COMPANY A.

k. In or around February 2013, defendants CHU and LOH and
Unindicted Co~Conspirator INDIVIDUAL #1 sold defective and dangerous
Chinese dehumidifiers to a retailer through Unindicted Co-Conspirator

COMPANY B.

l. In or around March 2013, defendants CHU and LOH and
Unindicted Co~Conspirator INDIVIDUAL #1 sold defective and dangerous
Chinese dehumidifiers to a retailer through Unindicted Co~Conspirator

COMPANY A.

m. On or about March 14, 2013, defendants CHU and LOH and
their Unindicted Co-Conspirators sent and caused to be sent an email
to the CPSC that did not mention the defects in the Chinese

dehumidifiers and that the Chinese dehumidifiers were dangerous to

COl'lSU.m€IS .

n. In or around April 2013, defendants CHU and LOH and
Unindicted Co~Conspirator INDIVIDUAL #l sold defective and dangerous

Chinese dehumidifiers to a retailer through Unindicted Co~Conspirator

COMPANY A.

o. On or about April 30, 2013, defendants CHU and LOH and
their Unindicted Co-Conspirators sent and caused to be sent a report

to the CPSC that falsely portrayed the Chinese dehumidifiers as safe

and not defective.

18

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 19 of 21 Page |D #:19

C. USE OF THE WIRES

38. On or about February 20, 2013, in the Central District of
California and elsewhere, defendants CHU and LOH, together with their
Unindicted Co-Conspirators and others known and unknown to the Grand
Jury, for the purpose of executing the above~described scheme to
defraud, caused and aided and abetted the transmission of a wire
communication in interstate commerce, namely, an email from an
employee of Unindicted Co-Conspirator COMPANY A and Unindicted Co~
Conspirator COMPANY B in California to an employee of Unindicted Co~
Conspirator COMPANY D in China seeking information and materials
needed to hide the defects and hazards in the Chinese dehumidifiers

and falsely portray them as safe and not defective and hazardous.

19

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 20 of 21 Page |D #:20

FORFEITURE ALLEGATION
[18 U.S.C. § 981(a)(1)(C); 15 U.S.C. § 2070(C)(1); 21 U.S.C. § 853;
28 U.S.C. § 2461(C)]

1. Pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States of America
will seek forfeiture as part of any sentence, pursuant to Title 18,
United States Code, Section 981(a)(l)(C), Title 15, United States
Code, Section 2070(c)(1), and Title 28, United States Code, Section
2461(c), in the event of any defendant's conviction of the offenses
set forth in any of Counts One through Three of this Indictment.

2. Any defendant so convicted shall forfeit to the United
States the following:

a. All right, title, and interest in any and all
property, real or personal, constituting, or derived from, any
proceeds obtained, directly or indirectly, as a result of one or more
violations of 18 U.S.C. § 1343 (wire fraud) or conspiracy to commit
wire fraud; and

b. All right, title, and interest in any and all consumer
products involved in the offenses; and

c. A sum of money equal to the total value of the
property described in subparagraphs a. and b.

3. Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 28, United States Code, Section 2461(c), any
defendant so convicted shall forfeit substitute property, up to the
value of the property described in the preceding paragraph if, as the
result of any act or omission of said defendant, the property
described in the preceding paragraph or any portion thereof (a)
cannot be located upon the exercise of due diligence; (b) has been

20

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-Cr-00193-DSF Document 1 Filed 03/28/19 Page 21 of 21 Page |D #:21

transferred, sold to, or deposited with a third party; (c) has been

placed beyond the jurisdiction of the court; (d) has been

substantially diminished in value; or (e) has been commingled with

other property that cannot be divided without difficulty.

NICOLA T. HANNA
United S tes Attorney

N\lV-:)@

A TRUE BILL

/’

</' g

 

Foreperson

JOSEPH H. HUNT
Assistant Attorney General
U.S. Department of Justice
Civil Division

09@¢/\°1`)/ Ch\,`,‘(l)CP//w»-A) 0/\//5)0.._` FB,~_»

LAWRENCEy S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

JOSEPH O. JOHNS

Assistant United States Attorney
Chief, Environmental and
Community Safety Crimes Section

DENNIS MITCHELL

Assistant United States Attorney
Environmental and Community
Safety Crimes Section

GUSTAV W. EYLER
Acting Director
U.S. Department of Justice
Consumer Protection Branch

JILL P. FURMAN
Deputy Director

ALLAN GORDUS
Senior Litigation Counsel

NATALIE N. SANDERS
Trial Attorney

21

 

